EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the AssetMark Funds, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the AssetMark Funds for the period endedSeptember 30, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the AssetMark Funds for the stated period. /s/ Carrie E. Hansen Carrie E. Hansen President (Principal Executive Officer) /s/ Danell J. Doty Danell J. Doty Treasurer (Principal Financial Officer) Dated: November 25, 2008 Dated: November 25, 2008 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by AssetMark Funds for purposes of Section 18 of the Securities Exchange Act of
